TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00848-CR





John Rodriguez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. 3040412, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




M E M O R A N D U M    O P I N I O N
 
Appellant’s amended motion to dismiss this appeal is granted and the original motion
is dismissed.  See Tex. R. App. P. 42.2(a).  The appeal is dismissed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed on Appellant’s Motion
Filed:   August 8, 2006
Do Not Publish